Citation Nr: 0527436	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1944 to May 1947, 
December 1947 to July 1949, August 1951 to August 1953 and 
from August 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only. 


FINDINGS OF FACT

1.  The veteran has been awarded service connection for:  
degenerative disc disease, L5-S1, with spondylosis and facet 
arthropathy (40 percent disabling); bilateral hearing loss 
(40 percent disabling); healed fracture of the left leg with 
painful motion of the left ankle (10 percent disabling); and 
tinnitus (10 percent disabling).  His combined rating is 70 
percent.  

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only are not met.  38 
U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. § 
3.808 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, in the 
November 2002 rating decision, the May 2003 statement of the 
case (SOC), and in a supplemental statements of the case 
(SSOC) issued in January 2005 as well as a letter sent to the 
veteran in November 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2003 SOC, 
VA informed the veteran that VA must make reasonable efforts 
to assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other Federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  Third, 
VA must request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  This was substantially accomplished 
in the November 2003 letter to the veteran when he was asked 
to send in any medical reports he had.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in January 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained all relevant records of treatment identified by the 
veteran, including his service medical records, VA medical 
records, records from the Social Security Administration 
(SSA) and private treatment records.  A VA examination was 
not provided as the medical evidence is sufficient to decide 
the claim.  He was provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, but he declined.  He 
has not referenced any unobtained evidence that might 
substantiate his claims or that might be pertinent to the 
bases of the denial of these claims.  There is sufficient 
evidence to decide the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

Factual Background

The veteran is currently service-connected for the following 
disabilities: degenerative disc disease, L5-S1, with 
spondylosis and facet arthropathy (40 percent disabling); 
bilateral hearing loss (40 percent disabling); healed 
fracture of the left leg with painful motion of the left 
ankle (10 percent disabling); and tinnitus (10 percent 
disabling).  His combined rating is 70 percent.  

A May 2003 VA examination shows that the veteran fractured 
his left leg in service, and occasionally has pain in the 
left leg.  His left leg was amputated below the knee from 
peripheral vascular disease as a complication of diabetes 
mellitus.  He has not been fitted for a prosthesis and is 
noted to be wheelchair bound.  

In a September 2003 statement, the veteran argued that the 
severity of his service connected degenerative disc disease 
L4-S1 as evidenced by the VA examination clearly indicated 
the inability for locomotion due to painful motion.  He felt 
that this met the requirement for loss of use of one or both 
feet, and thus he was entitled to financial assistance in the 
purchase of an automobile and adaptive equipment. 

An October 2003 VA vascular surgery note indicated that the 
veteran had been followed in the vascular surgery center for 
known peripheral vascular disease status post-right knee 
amputation, bilateral carotid disease status post CVA three 
years prior.  He was assessed as a 77 year old male with left 
lower extremity pain that was not a classic presentation for 
rest pain with evidence of severe occlusive disease, 
potentially from the aortic level.  The examiner noted that 
he likely also had degenerative disease of the joint and back 
contributing to this problem.  

A January 2004 note from a VA physician, M. Conde, stated 
that the veteran had severe degenerative joint disease of the 
lumbar spine with spondylosis and facet arthropathy which 
limits his ability to perform activities of daily living.  
She added that even if the veteran did not have amputation of 
the knee, he would still have profound limitations in 
mobility due to his severe lumbar disease and mostly likely 
would not be able to walk.  

An August 2004 VA examination, rendered in conjunction with 
the veteran's claim for aid and attendance, includes a review 
of the medical records.  The examiner concluded that the 
veteran suffered from a multitude of medical problems; in 
addition to his lumbar spine, he suffered from strokes, 
coronary artery disease, diabetes, peripheral neuropathy, and 
prostate cancer.

Analysis

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2004).  

As the medical evidence shows, an automobile allowance or 
adaptive equipment is not for application in this case 
because the service connected disabilities are not manifested 
by loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, the required 
permanent impairment of vision of both eyes or demonstrated 
ankylosis of one or both knees or one or both hips.  

Although the veteran has argued that his lower extremity 
symptoms are due to his service connected back problem, the 
medical evidence shows that they are primarily due to his 
nonservice-connected peripheral vascular disease and 
resulting amputation, caused by his nonservice connected 
diabetes mellitus.  The evidence does not show, and the 
veteran does not contend that he has ankylosis of the 
remaining knee, or visual impairment of the severity 
necessary for qualification for automobile adaptive 
equipment.  Nor is there any indication of loss of use of the 
hands or of ankylosis of the hips.  

Finally, in making this determination, the Board has  
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is no approximate balance of the positive evidence with the 
negative evidence to warrant application of the benefit of 
the doubt rule in the veteran's favor.


ORDER

Financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only is denied. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

